 
 
I 
108th CONGRESS 2d Session 
H. R. 3933 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2004 
Mr. Ramstad (for himself and Mr. Crane) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To repeal section 754 of the Tariff Act of 1930. 
 
 
1.Repeal of continued dumping and subsidy offset 
(a)RepealSection 754 of the Tariff Act of 1930 (19 U.S.C. 1675c), and the item relating to section 754 in the table of contents for title VII of that Act, are repealed. 
(b)Existing accountsAll amounts remaining, upon the enactment of this Act, in any special account established under section 754(e)(1) of the Tariff Act of 1930 (as in effect on the day before the date of the enactment of this Act) shall be deposited in the general fund of the Treasury.  
 
